Case 1:19-cr-00366-CBA-SJB Document 12 Filed 11/05/20 Page 1 of 1 PageID #: 81


   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   UNITED STATES OF AMERICA,

                                                              19 CR. 366 (CBA)
                -against-
                                                              NOTICE OF APPEARANCE
   SALVADOR CIENFUEGOS ZEPEDA,

                     Defendant.
   -------------------------------------------------------X

             PLEASE TAKE NOTICE that NICHOLAS KAIZER, an attorney duly admitted

   to practice in the Courts of this District since February 1989, hereby appears as additional

   counsel for Defendant SALVADOR CIENFUEGOS ZEPEDA, in the above-captioned

   matter.

   Dated: November 5, 2020
          New York, New York
                                                       Yours, etc.,



                                                       _________________________
                                                       NICHOLAS KAIZER
                                                       Levitt & Kaizer
                                                       Attorneys at Law
                                                       40 Fulton Street, 23rd Floor
                                                       New York, New York 10038
                                                       Telephone: 212/480-4000
                                                       Facsimile: 212/480-4444
                                                       Email: nkaizer@landklaw.com
                                                       Attorneys for Defendant
                                                       Salvador Cienfuegos Zepeda
